 1   McGREGOR W. SCOTT
     United States Attorney
 2   BRIAN W. ENOS
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                              Case No. 1:16-CR-00197-LJO-SKO

12                                       Plaintiff,         FINAL ORDER OF FORFEITURE

13                                v.

14   JOHN CARL OJALA,

15                                       Defendant.

16

17             WHEREAS, on June 21, 2018, the Court entered a Preliminary Order of Forfeiture,

18   forfeiting to the United States all right, title, and interest of defendant John Carl Ojala in the

19   following property:

20                      a. Hewlett Packard Pavilion Desktop Computer, serial number MXV815012N;

21                      b. Seagate Barracuda 1TB internal hard drive, serial number 9QJ227KC;

22                      c. Seagate Barracuda 320 GB internal hard drive, serial number 9VM5HYJ2;

23                      d. Western Digital 3TB external hard drive, serial number WME4N0E4TMC7;

24                      e. Western Digital 3TB external hard drive, serial number WMC1T3679958;

25                      f. Western Digital 1TB external hard drive, serial number WCAV54840779;

26                      g. Rocketfish 1TB external hard drive, serial number RF-AHD35; and

27                      h. SD cards, compact discs, hard drives, or other electronic storage devices

28                           containing visual depictions of minors engaged in sexually explicit conduct.
      FINAL ORDER OF FORFEITURE                            1
 1            AND WHEREAS, beginning on June 27, 2018, for at least thirty (30) consecutive days

 2   respectively, the United States published notice of the Court’s Order of Forfeiture on the

 3   official internet government forfeiture site www.forfeiture.gov. Said published notice advised

 4   all third parties of their right to petition the Court within sixty (60) days from the first day of

 5   publication of the notice for a hearing to adjudicate the validity of their alleged legal interest in

 6   the forfeited property;

 7            AND WHEREAS, the United States sent direct written notice by certified mail to the

 8   following individuals known to have an alleged interest in the above-described property:

 9   Daniel Trent, Diana Trent, and John Carl Ojala, Jr.

10            AND WHEREAS, the Court has been advised that Daniel Trent, Diana Trent, and John

11   Carl Ojala, Jr. have not filed a claim to the subject property and the time for them to file a

12   claim has expired.

13            AND WHEREAS, the Court has been advised that no third party has filed a claim to the

14   subject property and the time for any person or entity to file a claim has expired.

15            Accordingly, it is hereby ORDERED and ADJUDGED:

16            1.       A Final Order of Forfeiture shall be entered forfeiting to the United States of

17   America all right, title, and interest in the above-listed property pursuant to 18 U.S.C. § 2253,

18   to be disposed of according to law, including all right, title, and interest of John Carl Ojala.

19            2.       All right, title, and interest in the above-listed property shall vest solely in the

20   name of the United States of America.
21            3.       The U.S. Customs and Border Protection shall maintain custody of and control

22   over the subject property until it is disposed of according to law.

23
     IT IS SO ORDERED.
24

25       Dated:       December 4, 2018                          /s/ Lawrence J. O’Neill _____
                                                       UNITED STATES CHIEF DISTRICT JUDGE
26
27

28
     FINAL ORDER OF FORFEITURE                              2
